Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brett S. Sylvester (32,765) on March 23, 2021.
The application has been amended as follows: 
In claim 1, at line 6, please replace “having”  with  - - which does not include an epoxy group, but has - - 
The following is an examiner’s statement of reasons for allowance:  The prior art fails to anticipate or fairly teach the recited polymerizable composition without other colorants.  The closest prior art are JP 2016-191745 and JP 2016-145975, which require an epoxy containing cyclic repeating unit such as those illustrated at [0035-0039] of JP 2016-145975, in combination with a monomer, photoinitiator and the recited colorant such as in examples 1-5 of table 1 at [0143] of JP 2016-145975.   The current claims specifically exclude repeating units containing epoxy groups on the basis of the specification at [0007,0158,0160] (of corresponding prepub), which describe polymerizable repeating units having epoxy groups in the side chain (glycidyl methacrylate) at [0158], and epoxy groups specifically at [0007] and the cyclomer resins described at [0160] which contain epoxy groups. 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378.  The examiner can normally be reached on 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/ Primary Examiner, Art Unit 1737                                                                                                                                                                                            March 23, 2021